Case 2:20-cr-00053-BLW Document1 Filed 01/28/20 Page 1of13 .

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

for the
District of Idaho
United States of America )
V. )
| | | 20-2 3~-KEB
WILLIAM LEE CALDWELL II caseNo. NJ 2? 20-23
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of Nov. 29 - Dec. 17, 2019 in the county of Kootenai in the
__ Districtof Idaho , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(1) Between Nov. 29, and Dec. 17, 2079, In the District of Idaho, the defendant,

WILLIAM LEE CALDWELL Il, did knowing he had previously been convicted

of a crime punishable by imprisonment for a term exceeding one year, to-wit:

Possession of a Controlled Substance, in the First Judicial District of the’

State of Idaho, in case number CR-2008-0000480; did knowingly possess in

and affecting commerce a firearm, to wit: JC Higgins, Model 66, 12 gauge

shotgun, with no serial number, said firearm having been shipped and
‘transported in interstate and foreign commerce.

This criminal complaint is based on these facts:

See attached affidavit.

@% Continued on the attached sheet.

 

 

YY C Complainants signature

Jared P. Tomaso, Special Agent ATF
Printed name and title

Sworn to before me and signed in my presence, via. felecon Feyregce call prt, the ihendtby che Cotoplosnect As
vourhed dw by AUsA Bryce Els wort. 4

pate: 01 [28/2020 , 6 Sut

Judge's signature

 

City and state: Boise, Idaho Ronald E. Bush, Chief U.S. Magistrate Judge
Printed name and title

 

 
Case 2:20-cr-00053-BLW Document1 Filed 01/28/20 Page 2 of 13

AFFIDAVIT

INTRODUCTION AND AGENT BACKGROUND
I, Jared Tomaso, Special Agent, being first duly sworn on oath, depose and state:

1, I am employed by the Bureau of Alcohol, Tobacco, Firearms, and Explosives (ATF) as a
Special Agent and have been so employed since March 2018. I am currently assigned to the
Spokane Field Office. As an ATF Special Agent, my duties include the investigation of
violations of federal firearms laws. Prior to my employment with ATF, I was employed for two
years as a Deportation Officer for the United States Immigration and Customs Enforcement
(ICE), and eight years as a United States Border Patrol agent. I am fluent in the Spanish language
(reading and writing). During my law enforcement career, I have made hundreds of arrests for
both state and federal violations. I have participated in hundreds of investigations involving
felonious crimes. I have received specialized training at the Federal Law Enforcement Training
Center (FLETC) in Artesia, NM, FLETC in Glynco, GA, and the ATF National Academy. I have
consulted with Senior Special Agents in the ATF, who have years of experience in working
firearms investigations.

2. As a result of my education, training and experience as a Special Agent for the ATF, I am
familiar with the Federal firearm laws, specifically, 18 U.S.C. § 922(g)(1), which provides that it
shall be unlawful for any person who has been convicted in any court of, a crime punishable by
imprisonment for a term exceeding one year, to possess in or affecting commerce, any firearm or
ammunition, or to receive or possess any firearm or ammunition which has been shipped in, or

transported in, or affecting interstate or foreign commerce.

Affidavit of Jared Tomaso-1
CALDWELL Criminal Complaint

 
Case 2:20-cr-00053-BLW Document1 Filed 01/28/20 Page 3 of 13

3, The information set forth in this affidavit is not intended to detail each and every
circumstance of the investigation or all information known to me or other investigative
participants. Rather, this affidavit serves to document the facts and circumstances necessary to
establish probable cause exists that William Lee Caldwell IL, hereafter referred to as

CALDWELL, unlawfully possessed firearms in violation of Title 18 U.S.C. §§ 922(g)(1).

4, The following is based upon my involvement in the investigation as well as information I
received from other ATF agents, other law enforcement officers, and witnesses, to include but

not limited to those named in this affidavit.

PROBABLE CAUSE
5. On December 4, 2019, I was assigned to investigate an anonymous tip involving an
alleged felon in possession of a firearm. The tip indicated that William CALDWELL Jr
(“CALDWELL”) is a felon and had recently posted a picture on Facebook of CALDWELL
holding a 12 gauge semi-automatic shotgun, which he identified in a different post. The tip stated
that CALDWELL resided at 18700 Atlas Road in Rathdrum, Idaho. The tip also stated that
William had made threats of harm to outside family members who currently have custody of his
child. The tip stated that CALDWELL/’s child had been removed from his home due to “drugs
and other threats of abuse.” As of the writing of this affidavit, I have not been able to identify or
contact the reporting party.
6. On December 4, 2019, I searched Facebook for William Caldwell. Facebook is an online
social media platform which allows users to create an account and post pictures and status
updates to their profiles. I located a profile for “William Caldwell,” who lives in Rathdrum,
Idaho. The picture in the Facebook profile appeared to match a recent booking photograph of

CALDWELL that was shown to me by ATF Intelligence Research Specialist Jodene Dutton. I

Affidavit of Jared Tomaso-2
CALDWELL Criminal Complaint

 

 
Case 2:20-cr-00053-BLW Document1 Filed 01/28/20 Page 4 of 13

scrolled down CALDWELL’s Facebook wall and observed a post with a picture of what
appeared to be CALDWELL holding a shotgun. The picture was time stamped as being posted
on Saturday, November 30, 2019 at 12:12 PM. I observed another post directly below the post
with the picture, which read, “Got a new toy 12 ga semi automatic 18 in Barrel I love this thing.”
That post was time stamped Saturday, November 30, 2019 at 11:27 AM.

7. I examined the picture from CALDWELL’s Facebook profile and noted that the shotgun
which CALDWELL was holding appeared to be a real firearm. The suspected shotgun had a
longer, wooden fore-grip, which is common on semi-automatic shotguns, as opposed to the
shorter fore grips on pump action shotguns. The fore grip also appeared to be attached and not
free floating, as would be common on a pump action shotgun. The suspected shotgun had a
black, metal looking receiver and barrel, which appeared, when comparing proportionately, to be
consistent in size to a 12 gauge shotgun, with an approximate 18 inch barrel.

8. On December 4, 2019, I reviewed a criminal history report for CALDWELL. The report
showed that CALDWELL had multiple misdemeanor convictions, and one drug related felony
conviction.

9, On December 4, 2019, I reviewed court documents relating to Kootenai County, ID court
case number CR-2008-0000480. The documents showed that on November 25, 2008,
CALDWELL was found guilty of Possession of a Controlled Substance (Marijuana) In Excess of
Three Ounces, Idaho Code 37-2732(e), a felony. CALDWELL was sentenced to the Idaho State
Board of Corrections for a total unified sentence not to exceed (5) five years (one year and six
months fixed, and three years and six months indeterminate).

10. On December 13, 2019, I applied for and was granted a search and seizure warrant to
search the residence of CALDWELL, 18700 N Atlas Rd, Rathdrum, Idaho, and seize items of

Affidavit of Jared Tomaso-3
CALDWELL Criminal Complaint

 

 

 
Case 2:20-cr-00053-BLW Document1 Filed 01/28/20 Page 5 of 13

evidentiary value related to Federal criminal violations of Title 18, United States Code, Section

922(g)(1).

11. On December 17, 2019, I assisted with the execution of the search warrant on
CALDWELL’s residence. Multiple individuals were encountered on the premises including
CALDWELL’s mother Rhonda Moore, Rhonda’s ex brother in law Timothy Moore,
CALDWEL’s sister Brittany Caldwell, and Brittany’s boyfriend who was not identified.

12. During the search of the residence, many items of evidentiary value were located,
including, but not limited to: a JC Higgins, Model 66, 12 gauge shotgun with no serial number; a
KSA LLC, Cricket .22 caliber rifle bearing serial number 805135; a Marlin Glenfield Model 39A
30-30 rifle bearing serial number 6045776; a Winchester Model 70, .270 caliber rifle bearing
serial number G1890E15; assorted ammunition; a temporary identification card for

CALDWELL, a small amount of suspected methamphetamine, a small amount of suspected
marijuana, and a black Verizon ZTE smartphone. All of the above mentioned firearms were
found together in the corner of the living room of the main residence. I recognized one of the
firearms, the JC Higgins, model 66. 12 gauge shotgun as what I believed to be the same firearm
pictured on CALDWELL’s Facebook page. The device was found on the floor of the living room
next to a mattress, a few feet from the firearms. The temporary identification card for
CALDWELL was located in the living room, inside a container with a small amount of
suspected marijuana and methamphetamine, also a few feet from the firearms,

13, During the execution of the search warrant I spoke with Rhonda and Timothy. I told them
that they were not being detained and that they were free to leave at any time. Rhonda and
Timothy told me that they wanted to stay in the house while it was being searched. The

following is a summary of what I remembered them telling me during our conversation:

Affidavit of Jared Tomaso-4
CALDWELL Criminal Complaint

 
Case 2:20-cr-00053-BLW Document1 Filed 01/28/20 Page 6 of 13

a. Rhonda told me that she owned the property and lived in the house with her
ex-husband’s brother Tim. Rhonda stated that Tim helped her out, but that they were
not dating.

b. Rhonda and Timothy stated that CALDWELL was no longer welcome in her
house because of how he treated Rhonda. Rhonda stated that she locked
CALDWELL out of the house, and allowed him to stay in a camper behind the
house. Rhonda told me that she kept her bedroom locked when she wasn’t in it
because she didn’t want CALDWELL to steal from her.

c. Rhonda and Timothy stated that CALDWELL stored some of his belongings
in the back bedroom of the house. Rhonda and Timothy stated that they believed that
CALDWELL sometimes accessed the house through the window of the back
bedroom.

d. Rhonda stated that the last time she saw CALDWELL inside the house was
approximately 15 days ago. She also stated that she saw CALDWELL at his camper
the night prior to her conversation with me.

e. I asked Rhonda about firearms in the house. Rhonda told me that there were
various firearms in her room, and in other parts of the house. Rhonda stated that
other than the firearms found in the living room, the firearms in her house were
locked up.

f. Rhonda told me that all but one of the firearms found in the living room
belonged to her daughter Brittany. Rhonda told me that she did not know how the
shotgun (JC Higgins, Model 66, 12 gauge shotgun got into her house, because she

had never seen it before. She stated that she believed that CALDWELL had placed

Affidavit of Jared Tomaso-5
CALDWELL Criminal Complaint

 
Case 2:20-cr-00053-BLW Document1 Filed 01/28/20 Page 7 of 13

it there while she was recently in the hospital. Timothy also told me that he believed
the shotgun was placed in the living room by CALDWELL.

g. Rhonda told me that the smartphone which was found in the living room (the
Device), was CALDWELL’s “old phone.” She told me that she had plugged it in to
try and get pictures off of it, but later told me that she didn’t know how to unlock it.
h. I asked Rhonda if she used drugs. Rhonda told me that she was a user of
Marijuana. Rhonda stated that she had not used marijuana for about fifteen days
because she was sick and had been in the hospital, but she told me that she normally

used marijuana daily.

14, I briefly spoke with CALDWELL’s sister Brittany. She told me the following,

summarized:
i. Brittany stated that she was CALDWELL’s sister, and Rhonda was her
mother.
j. Brittany stated that she stayed in a camper on her mom’s property.
k. Brittany told me that she owned three of the firearms that were found in the

living room.

I. Brittany told me that she had placed the firearms in the living room of the
residence because she had been living in the camper and wanted the firearms to be
more secure.

m. When I asked Brittany about the shotgun, she told me that she had never seen
the shotgun in the house. She told me that she had seen the shotgun a few weeks
prior when she was at “Jon’s” house. Brittany stated that Jon (LNU) was trying to

sell the shotgun. Brittany told me that CALDWELL had seen the shotgun, and told

Affidavit of Jared Tomaso-6
CALDWELL Criminal Complaint

 

 
Case 2:20-cr-00053-BLW Document1 Filed 01/28/20 Page 8 of 13

Brittany that he wanted to purchase it. Brittany told me that she did not know how

the shotgun got into the house next to her guns, but she believed that CALDWELL

had entered the house and placed it there.
15. On January 6, 2019, TFO Redemann and I went back to 18700 N Atlas Rd to interview
Timothy Moore. At approximately 12:05 PM, TFO Redemann and I made contact at the front
door of the residence with Timothy. Timothy told us that he would be willing to come outside
and talk to us, but he wanted to go put on a jacket. Timothy went back into the house, and then a
short time later came back outside. I asked Timothy if he had recently seen CALDWELL.
Timothy stated that he didn’t know the last time he had seen CALDWELL. Timothy stated that
when it gets cold, CALDWELL stayed in the main residence on the mattress in the living room.
Later on in our conversation when asked about CALDWELL staying in the house, Timothy
stated, ‘““There’s times when he is.”
16. During our conversation with Timothy, Rhonda came outside. A short time later, I
spotted a male individual, who I believed to be CALDWELL, run from the back of the residence,
into the woods behind the house.
17. Brittany then came out of the house. I asked her where CALDWELL was running.
Brittany stated, “I don’t know. Billy does what Billy does. We can’t control what Billy does”
18. Rhonda told me that CALDWELL had been in the house to get clothes. I asked Rhonda
again if CALDWELL had been sleeping on the mattress in the living room where we found the
Device. Rhonda stated, “Not that night.” I believed that Rhonda was referring to the day that the
warrant was served.
19. | After TFO Redemann and I left the residence, I got a phone call from Brittany. Brittany
told me that she was afraid if we spoke to CALDWELL he would tell us about her boyfriend

| Affidavit of Jared Tomaso-7
CALDWELL Criminal Complaint

 
Case 2:20-cr-00053-BLW Document1 Filed 01/28/20 Page 9 of 13

Tim (not Timothy Moore). I asked Brittany what she was referring to. She told me that
CALDWELL might tell me that the shotgun we found during the search warrant might have
belonged to her boyfriend Tim. Brittany was very inconsistent with her statement, which did not
make a lot of sense. I asked Brittany if she was trying to cover for CALDWELL. Brittany stated
that she was not. Brittany gave me her boyfriend Tim’s phone number. I attempted to call Tim
and got no answer.

20. On January 13, 2020, I applied for and was granted a search warrant for CALDWELL’s
cellphone. SA Helm executed the search warrant on January 14, 2019 by extracting the forensic
data from the cellphone.

21. On January 17, 2020, I reviewed call records and text messages to and from
CALDWELL’s phone. I noted a text message sent from CALDWELL’s phone on November 29,
2019 at 8:40 PM, to a contact labeled “Mom”, 208-818-2796. The body of the text message said,
“Hey Mama I’m walking home I bought me a gun Brittany decided to ditch me.”

22. On January 17, 2020, I looked on CALDWELL’s Facebook page and noted a post on
CALDWELL’s wall. The post was time stamped Monday January 17, 2020 at 5:31 PM and
stated, “People can’t even post pranks like photo editing in Cuting a picture like I did because of
people calling and turning you into local authorities or to ATF when it was just a prank....,just to
see what people would think I guess you can’t even put a fake photo on Facebook just to get a
reaction because I did I took a picture of a gun and I added it and photo cut it and added to it and
then I posted ...fuck I was just fucking around...just because if somebody pulled the prank does
that mean call the cops or ATF on false allegations that’s all it takes maybe everyone needs to

photo edit and cut and paste something like that just to see if the feds come with a search

Affidavit of Jared Tomaso-8
CALDWELL Criminal Complaint

 

 
Case 2:20-cr-00053-BLW Document 1 Filed 01/28/20 Page 10 of 13

warrant. Want just because of a fake picture I made by photo editing... Because I put fake

pic.....bullshit I never even have possession of it or any firearm.”

23. On January 17, 2020, I received a phone call from CALDWELL. I asked if he would be
willing to sit down and talk with me. He stated that he would be checking in with his probation

officer that day, and would be willing to meet me there.

24. On January 17, 2020 I interviewed CALDWELL at the Kootenai County Adult
Misdemeanor Probation office in Coeur D’ Alene, Idaho. Probation Officer Steve Johnson was
also present. Before the interview, I asked CALDWELL if he was willing to speak with me. I
notified CALDWELL that he was not under arrest, and was free to terminate the interview and
leave at any time. CALDWELL stated that he understood, and consented to the interview. At the
beginning of the interview, CALDWELL told me that he had never possessed a firearm because
he knew that he was a felon and was not legally able to possess them. He also told me that the
picture that he had placed on Facebook was fake, and that the firearm in the picture belonged to
his sister Brittany’s boyfriend Tim. He described the firearm as a wood colored Model 66
semiautomatic 12 Gauge shotgun with a pistol grip. I confronted CALDWELL and told him that
I believed he was lying. I told CALDWELL that if he told the truth, and was willing to assist
ATF, then there was a chance I would be able to help him work off possible charges.
CALDWELL eventually admitted that he had been lying, and that he would start over and tell
the truth. In summary CALDWELL stated the following:

a. CALDWELL got the shotgun which was found during the search warrant from a

convicted felon named Jon (LNU), who lives on Trails End Road in Rathdrum, Idaho.

b. CALDWELL stated that he got the shotgun because he liked it.

Affidavit of Jared Tomaso-9
CALDWELL Criminal Complaint

 

 
Case 2:20-cr-00053-BLW Document1 Filed 01/28/20 Page 11 of 13

C. CALDWELL stated that he wanted to have his firearm rights restored, but he
didn’t have the money to pay the legal fees.

d. CALDWELL stated that Jon has additional firearms, including a “sawed off
shotgun.” CALDWELL stated that Jon sells Methamphetamine and heroin out of his
house on Trails End Road. CALDWELL Also stated that he has seen multiple pipe
bombs at Jon’s house.

e. CALDWELL stated that he traded an old motorcycle for the shotgun.

f. CALDWELL stated that after he acquired the firearm, he sent a text message to
his Mom. He stated that he posted the photos of him with the shotgun on Facebook the
following day.

g. CALDWELL stated that he had been staying in the main residence at 18700 N
Atlas Rd the night before ATF served the search warrant. He stated that he had placed the
shotgun in the corner of the living room next to some other firearms that belonged to his
sister Brittany.

h. CALDWELL stated that at the time the warrant was served on the residence,
CALDWELL was at Jon’s house. He stated that while at Jon’s house, Brittany called and
told them that ATF was executing a search warrant. CALDWELL stated that people
inside of Jon’s house panicked because they had approximately one pound of Heroin, 2
ounces of methamphetamine, and firearms at the house. According to CALDWELL, Jon
took the firearms and narcotics to a different house in Post Falls, Idaho because he
thought they were next to be “raided” by ATF.

i, CALDWELL stated that he didn’t know if Jon returned the firearms to the house

yet, but he had used drugs at Jon’s house on January 13, 2020, and had seen

Affidavit of Jared Tomaso-10:
CALDWELL Criminal Complaint

 

 
Case 2:20-cr-00053-BLW Document1 Filed 01/28/20 Page 12 of 13

approximately “2 pound of heroin and a couple ounces of methamphetamine. It should be
noted that before the interview, CALDWELL submitted a urine analysis to Probation
Officer Johnson. After the interview, Officer Johnson notified me that the analysis had
shown marijuana and methamphetamine in CALDWELL’s system.
25. On January 22, 2019, I received information about CALDWELL from CALDWELL’s
probation officer Luke Atkins. Officer Atkins told me that he had received information from
another probation officer that CALDWELL had called his ex-girlfriend Helen Cropper, whom
with he has a child. According to the information, CALDWELL told her that he was an ATF
agent and was going to go to her house to do a welfare check on their child. The information also
stated that CALDWELL had made threats against Helen and her parents. Officer Atkins
provided me with a recording of a message that CALDWELL left on Helen’s voicemail. I
reviewed the recording and recognized the voice as CALDWELL. In the recording CALDWELL
called out Helen Cropper by name and stated that he was an ATF agent and he would prove it to
Helen by bringing another ATF agent named Jared to her house. CALDWELL stated in the
recording, “The local law authorities don’t override me anymore, I override them now”,
26. On January 24, 2020 I received a phone call from Brittany at 208-610-5959. Brittany was
with her boyfriend Tim. Brittany stated that she was calling to tell me that she had lied to me the
last time we had talked. Brittany stated that she had lied about the shotgun belonging to Tim. She
said that she was scared of getting in trouble for lying. She stated that the reason she had lied is
because CALDWELL had told her to lie, and she was scared of CALDWELL. Brittany stated
that CALDWELL had abused her in the past, and on one occasion had even broken her nose. She

stated that the shotgun did belong to CALDWELL. Brittany put Tim on the phone and Tim

Affidavit of Jared Tomaso-11
CALDWELL Criminal Complaint

 
Case 2:20-cr-00053-BLW Document1 Filed 01/28/20 Page 13 of 13

confirmed that the shotgun did not belong to him. Brittany also told me that her mother Rhonda
had also lied to us because she was also scared.

Interstate Nexus
27, | On January 16, 2019, ATF Firearms Interstate Nexus Expert SA Michael Northoutt
examined the JC Higgins Model 66 semiautomatic shotgun referenced above. SA Northcutt
determined that it is a firearm as defined in Title 18 U.S.C., Chapter 44, Section 921(a)(3), and
that it has traveled in interstate commerce as defined by Title 18 U.S.C. Section 921(a)(2).

CONCLUSION

27. Based upon the information above and your affiant’s knowledge and experience, your affiant
believes that William Lee CALDWELL II unlawfully possessed firearms in violation of Title 18

U.S.C. §§ 922(g)(1).

 

 

Jared Tomaso, Special Agent
Bureau of Alcohol, Tobacco, Firearms and Explosives

. SUBSCRIBED AND SWORN to before me this 2g day of January, 2020, Vie telecsubeveyes Call,
wih. the idently of the Aftank Jouched bv by AKA Bry Ulutortt .

hry 4 Prat—

Ronal E. Bush, Chief U.S. Magistrate Judge

Affidavit of Jared Tomaso-12
CALDWELL Criminal Complaint

 
